106 F.Supp. 82 (1952)
UNITED STATES
v.
BRANDENBURG et al.
No. 13266.
United States District Court, S. D. California, C. D.
March 20, 1952.
Walter S. Binns, U. S. Atty., Los Angeles, Cal., E. H. Mitchell and Edward R. McHale, Asst. U. S. Attys., Eugene Harpole and Frank W. Mahoney, Special Attys. Bureau of Internal Revenue, all of Los Angeles, Cal., for plaintiff.
Marion E. Brandenburg, Los Angeles, Cal., in pro per.
WESTOVER, District Judge.
The above entitled case came on for trial before the Court, sitting without a jury, at Los Angeles, California, on February 18, 1952; the defendant, Fannie Cornelia Brandenburg, failed to answer the complaint or to appear by motion or otherwise, or at all, or to defend in this action as is shown by the affidavit of E. H. Mitchell, and it further appearing that she is not a member of the armed forces of the United States, or in the military service of the United States, and her default has been regularly entered. Evidence in documentary form was introduced and the matter submitted to the Court for decision. The Court, after considering the evidence, therefrom makes the following:

Findings of Fact.

I
That the above entitled action was commenced upon the instructions of the Attorney General of the United States and upon the request of the United States Commissioner of Internal Revenue.


*83 II
The defendants were and are residents at 2677 Knox Avenue, Los Angeles, California, and within the jurisdiction of this Court.

III
The United States Commissioner of Internal Revenue duly assessed the taxes set forth below in this finding: the assessment lists carrying said taxes were duly received by the Collector of Internal Revenue at Los Angeles, California, who issued notices and demands for the payment of said taxes to the taxpayer-defendant Marion E. Brandenburg, and upon his failure to pay said taxes Notices of Tax Liens were filed in the office of the County Recorder of Los Angeles County, California, by the Collector of Internal Revenue, as follows:


                    Federal Insurance Contributions Tax
                   Date List    Date List   Date Notice     Balance
                   Signed by   Received by    of Lien       Unpaid
Period           Commissioner   Collector      Filed     Feb. 15, 1952
------------------------------------------------------------------------
4-1/4-'44          6-20-47       6-25-47      9-30-47       $ 276.76
1-1/4-'46          8-12-46       8-14-46      11-20-46        763.81
4-1/4-'46          9-30-47       10-3-47      1-8-48          212.65
                         Federal Unemployment Tax
1945               5-1-46         5-7-46                       92.37
1945               8-7-46         8-7-46      8-10-46        1400.86
                                Cabaret Tax
June 1, 1944 to
Oct. 31, 1945      2-6-46         2-25-46     2-13-46        8941.00
April, 1945        6-9-45         6-16-45     12-28-45       1294.28
November, 1945     2-15-46        2-25-46                    1051.51
January, 1946      5-15-46        5-16-46                      36.69
February, 1946     5-22-46        5-23-46      6-28-46        814.81
March, 1946        6-21-46        7-2-46       8-23-46       1307.51
January, 1946      4-22-46        4-29-46                     797.02
                             Withholding Taxes
1-1/4-'46          7-30-46        8-1-46       8-7-46         1747.08
2-1/4-'46          8-6-46         8-6-46       8-10-46        1323.32


IV
That assessed and unpaid Federal taxes, together with penalties, interest and lien charges thereon are outstanding against the defendant Marion E. Brandenburg in the sum of $20,052.67 as of February 18, 1952, as set forth in Finding of Fact III, supra.

V
That at the time of the commencement and of the trial of this action, the defendants, Marion E. Brandenburg and Fannie Cornelia Brandenburg, were the owners in joint tenancy of the following described real property situated in the County of Los Angeles, State of California, to-wit:
(A) Lot 233, Tract 4905, at 2677 Knox Avenue, Los Angeles, California.
(B) Lot 31, Block 10  Tract 6450 at 3021 Hollyridge Drive, Los Angeles, California.
From the foregoing Findings of Fact the Court draws the following:

Conclusions of Law.

I
That by virtue of the provisions of Sections 3670 and 3672 of the Internal *84 Revenue Code, 26 U.S.C.A. §§ 3670, 3672, the Plaintiff, United States of America, acquired tax liens upon all of the property and rights to property, whether real or personal, of the defendant Marion E. Brandenburg, including his interest as one of two joint tenants in and to the following described real property,
(A) Lot 233, Tract 4905, at 2677 Knox Avenue, Los Angeles, California.
(B) Lot 31, Block 10  Tract 6450 at 3021 Hollyridge Drive, Los Angeles, California, which liens arose on the several dates upon which the Collector of Internal Revenue received Commissioner's Assessment Lists as set forth in Finding of Fact No. III, above. Said liens aggregated the sum of $20,062.27 as of the date of the trial of this action on February 18, 1952, the assessed amount of which ($14,260.61) carries interest thereafter at the rate of six per cent (6%) per annum until paid, and the defendant, Marion E. Brandenburg is indebted to the plaintiff in said sum.

II
That the right, title, claim and interest of each of the defendants in and to the following described real property located in Los Angeles County, State of California, was and is, subordinate, junior and inferior to the tax liens of the plaintiff, United States of America:
An undivided one-half interest in and to:
(A) Lot 233, Tract 4905, at 2677 Knox Avenue, Los Angeles, California.
(B) Lot 31, Block 10  Tract 6450 at 3021 Hollyridge Drive, Los Angeles, California.

III
That the Plaintiff, United States of America, is entitled to have said liens for taxes foreclosed upon the real property above described.

IV
That the plaintiff is entitled to have the interest of the defendant Marion E. Brandenburg in and to the above described real property sold according to law by the United States Marshal and the proceeds of such sale applied as follows:
1. To the payment of said tax liens of the United States of America, including the principal obligations with interest and penalties thereon; and to plaintiff's costs of suit as provided by law.
2. The surplus, if any, to the defendant Marion E. Brandenburg.

V
That after the proceeds of the sale of the above described real property have been distributed to the plaintiff, United States of America, and have been credited upon the taxes assessed by and unpaid to the plaintiff as hereinabove mentioned, and the interest, penalties and costs thereon, plaintiff may have judgment for such taxes, interest, penalties or costs as may remain due thereafter against the defendant Marion E. Brandenburg.
Let Judgment and Decree be entered accordingly.